Citation Nr: 0117136	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  96-18 279	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Evaluation of service-connected status post left hamstring 
tear, evaluated as 30 percent disabling from May 1, 1995.




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to April 
1995, with additional service with the United States Air 
Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection, but 
denied a compensable rating for a left hamstring disability.  
The veteran's case was remanded for additional development in 
December 1997.  While the case was in a remand status, the 
veteran's claims folder was transferred to the RO in Los 
Angeles, California.  The veteran's disability rating was 
increased to 30 percent in March 2001, effective from May 1, 
1995.  The case is again before the Board for appellate 
review.

The Board notes that the issue on appeal was previously 
styled as a claim for an increased rating.  While the case 
was in a remand status, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, May 1, 
1995.

The Board also notes that, in January 1996, the veteran 
requested that he be afforded a hearing at the Board.  The 
veteran was scheduled for his hearing in November 1997 and 
notified of the hearing date by way of a letter dated in June 
1997.  Evidence of record reflects that the veteran failed to 
report for his scheduled hearing.  The veteran did not 
request a postponement of the hearing, nor did he provide 
good cause for his failure to report.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.702(d) (2000).

Finally, as part of a VA examination conducted in December 
2000, x-rays of the left knee were interpreted to show 
degenerative changes.  The report shows that the veteran 
complained of increasing left knee pain.  The March 2001 
rating decision that increased the veteran's left hamstring 
disability rating to 30 percent also contained a notation 
that acknowledged the findings from the December 2000 
examination and that further action was required to determine 
if there was any knee disability secondary to the veteran's 
service-connected hamstring disability.  It appears that the 
RO has identified an implied issue of service connection for 
disability of the left knee as secondary to the veteran's 
service-connected disability.  The issue is referred to the 
RO for such further development as may be necessary.


FINDING OF FACT

The residuals of the veteran's left hamstring tear are 
manifested by a decrease in left leg strength, atrophy of the 
left thigh, and fatigue and burning after walking for 3 to 4 
blocks.  There is no evidence of a loss of range of motion, 
loss of coordination, or uncertainty of movement.  No more 
than moderately severe disability of the affected muscle has 
been shown.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for status post left 
hamstring tear from May 1, 1995, is not warranted.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99  
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.54, 4.56, 4.73, Diagnostic Code 5313 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Code 
5313 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran suffered a rupture of the hamstring muscle of the 
left leg in a water skiing accident in July 1992.  He was 
initially treated at a private medical facility.  He then 
returned to his unit in Wiesbaden, Germany, where he was 
hospitalized from July 22, 1992, to August 7, 1992.

The discharge summary for that period of hospitalization 
shows that the veteran was injured while skiing.  He was 
initially treated at a private facility where a magnetic 
resonance imaging (MRI) test revealed a mid-substance tear of 
the hamstring muscle.  The veteran's left leg was placed in a 
long leg posterior splint and he was transferred to Wiesbaden 
Medical Center.  At the time of admission, the veteran had a 
hematoma that extended from his left buttocks down to the 
posterior aspect of the left knee.  There was a large defect 
in the posterior aspect of the left thigh with a marked 
amount of swelling present.  There was no sensory or motor 
deficit upon examination.  X-rays were unremarkable.  The 
range of motion for the left hip was described as quite good.  
The veteran had a range of motion for his left knee from 0 to 
100 degrees with no instability of the knee.  The veteran 
received physical therapy during his course of treatment.  At 
the time of discharge there was almost no discoloration, but 
there was a palpable gap that was much improved.  The veteran 
was discharged without a cane or crutches.

The service medical records (SMRs) show that the veteran was 
returned to a flight status in November 1992 with no 
qualifications regarding his left hamstring injury.  The SMRs 
also show that the veteran underwent outpatient physical 
therapy from August 1992 to April 1993.  An outpatient 
treatment entry, dated in February 1993, shows that the 
veteran was able to run several miles with rest stops and 
walking.  A report of Lido isokinetic muscle testing, also 
dated in February 1993, shows that the veteran's left leg had 
86 percent strength as compared to the right leg on extension 
and 35 percent on flexion.  Another entry, dated in May 1993, 
shows that the veteran could run a 10-minute mile and could 
run and walk for approximately 11/2 hours, or a distance of 5 
miles. 

There is no indication in the SMRs that the left hamstring 
injury caused any further limitations for the veteran during 
the remainder of his time on active duty.  His retirement 
physical examination, dated in January 1995, revealed that he 
had full range of motion for his left leg but that the left 
hamstring had 35 percent the strength of the right hamstring.

The veteran submitted his claim for disability compensation 
benefits in July 1995.  He was afforded a VA general medical 
examination in August 1995.  In regard to the left hamstring, 
the veteran gave a history of having suffered a complete tear 
of the left semimembranosus and semitendinosus muscles with a 
partial tear of the adductor magnus and biceps femoris in 
service.  The February 1993 muscle testing, which reflected 
discrepancy in leg strength, was noted.  The veteran was able 
to run extensively and kept himself in excellent physical 
shape.  Objective physical examination findings were reported 
that the left hamstring measured 53 centimeters (cm) compared 
to 55 cm on the right.  There was a visible depression of the 
superior aspect of the left hamstring muscle.  Gross motor 
strength of the left hamstring, including flexion, extension, 
abduction, and adduction, were normal but clearly less than 
the right.  A detailed neurologic examination, including 
motor strength, deep tendon reflexes (DTRs), sensation and 
gait, was described as entirely normal.  The pertinent 
diagnosis was status post left hamstring tear.

The veteran was granted service connection for status post 
left hamstring tear in October 1995.  He was assigned a 
noncompensable disability rating effective as of May 1, 1995, 
the date after the veteran's retirement from active duty.

The veteran submitted his notice of disagreement (NOD) in 
November 1995.  He contended that the residuals of his left 
hamstring tear were more severe than indicated by the 
noncompensable rating.  He recounted the severity of the 
injury as reported in the August 1995 VA examination report.  
He said that he had been able to run up to five miles at a 71/2 
to 8 minute per mile pace before the accident.  He now was 
able to run a mile in 10 minutes or to go five miles, walking 
and running, in about 90 minutes.  He said that he limped 
when tired, or when he walked or ran any distance.  The 
veteran said that his leg was less stable and that he had to 
be careful not to injure his knees or ankles.  Finally the 
veteran said that no strength testing was performed at the 
time of his VA examination as he was on crutches with a 
broken ankle.

The veteran was afforded a VA orthopedic examination in 
January 1996.  The examiner reported that there was a 
definite loss of muscle of the left posterior muscle group.  
In the mid-thigh the difference was approximately one inch.  
There was a normal range of motion of the left leg.  The 
diagnosis was residuals of muscle tear of the left posterior 
thigh group.

The veteran's case was remanded by the Board for additional 
development in December 1997.  The RO contacted the veteran 
in December 1997 and requested that he either provide a 
release for VA to obtain his private treatment records from 
July 1992 or obtain them himself.  There is no indication 
that the veteran responded to the RO's request.

The RO also requested that any additional military treatment 
records be provided by the National Personnel Records Center 
(NPRC).  The NPRC responded in February 1998 by providing 
copies of physical examinations during the veteran's period 
of service in the Air Force Reserve before 1975.

The veteran submitted a private medical evaluation and 
isokinetic testing results from the Uniform Services 
University of Health Sciences (USUHS), dated in February 
1996.  The evaluation noted that there was a visible decrease 
in the hamstring bulk on the left leg.  There was passive 
straight leg raising range of motion to 70 degrees for the 
lower extremities and an active range of motion for each hip 
to 125 degrees.  The consultation referred to the isokinetic 
testing results and reported left leg strength as 56 percent 
and endurance as 60 percent of the right leg.  Treatment 
prescribed was for the veteran to engage in a home exercise 
program (HEP) of hamstring stretches and standing leg curls.  
The assessment noted that there was decreased strength and 
endurance in the left hamstring, as compared to the right, 
but that it was improved from the February 1993 evaluation.  
It was not certain if the improvement was due to an increase 
in left hamstring strength or a relative decrease in strength 
of the right leg secondary to the veteran's having stopped 
his running program.  

The veteran was afforded a VA orthopedic examination in 
December 2000.  The veteran related that he developed pain 
and fatigue in his left leg after walking approximately 3 to 
4 blocks.  The veteran felt that his pain had gotten worse 
over the previous 4 months.  Physical examination revealed 
mild atrophy of the left hamstring group versus the right.  
There were no visible scars or tenderness to palpation, and 
no visible or palpable adhesions.  The tendons of the 
bilateral extremities were palpable and intact.  There was no 
apparent bone, nerve or joint damage.  Manual muscle testing 
(MMT) was 5/5 throughout and 4+/5 in the left knee flexors.  
There was no muscle herniation.  The examiner stated that the 
muscle could move the left knee through the normal range of 
function with sufficient comfort, endurance and strength to 
accomplish the activities of daily living (ADLs).  The 
examiner also said that the muscle could move the left knee 
through a full range of motion.  No contractions were felt.  
The examiner noted that MRI was to be scheduled for further 
evaluation.

The veteran underwent MRI of the left thigh in January 2001.  
The MRI report said that there was some atrophy of the 
inferior fibers of the gluteus maximus which were inserted 
into the tensorfacia lata as well as lower part of the 
gluteal crest of the femur.  The report also said that there 
was a partial atrophy of the fibers of the biceps femoris 
which was arising from the femur as well as from the ischial 
tuberosity and partial atrophy of the fibers of the 
semimembranous muscle in the lower part.  It was noted that 
this could develop following old trauma.  There was no 
suggestion of hematoma.

In an addendum, dated in January 2001, the VA examiner 
reviewed the MRI results.  The examiner stated that there was 
a decrease in strength and endurance of the left leg versus 
the right measured as 4/5 on MMT and 60 percent by Cybex.  
There was mild atrophy but coordination and certainty of 
movement were not affected.  There was evidence of fatigue, 
by history from the veteran, of being able to ambulate 3 to 4 
blocks.  Finally, the MRI showed fatty infiltration of the 
hamstring muscle group with no intra- or inter-muscular 
scarring seen.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than 30 percent was 
warranted for any period of time during the pendency of his 
claim.

Before addressing the question of the propriety of a higher 
evaluation for the veteran's status post left hamstring tear, 
it should be pointed out that the schedular criteria by which 
muscle injuries are rated changed during the pendency of the 
veteran's appeal to the Board.  See 62 Fed. Reg. No. 30235- 
30240 (Jun. 3, 1997) (effective July 3, 1997).  Therefore, 
adjudication of the claim must now include consideration of 
both the old and new criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  Id.  
(The Board notes the veteran was advised of the new criteria 
by the RO in the most recent supplemental statements of the 
case.)

The veteran's service-connected disability for a left 
hamstring tear has been rated as 30 percent disabling under 
Diagnostic Code 5313, for a moderately severe disability.  
38 C.F.R. § 4.73 (2000).  Diagnostic Code 5313 provides for 
the evaluation of impairment of the pelvic girdle and thigh, 
muscle group (MG) XIII, posterior thigh group that includes 
the hamstring complex of 2 joint muscles -- (1) biceps 
femoris; (2) semimembranosus; and (3) semitendinosus.  The 
function of this Group is (1) extension of the hip and 
flexion of the knee; (2) outward and inward rotation of the 
flexed knee; and (3) acting with rectus femoris and sartorius 
(see XIV, 1, 2) synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt over pulley action 
at the knee joint.  If the injury is severe, a 40 percent 
disability rating will be assigned.  A 30 percent rating will 
be awarded if moderately severe.  Id.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.54 
(1996); 38 C.F.R. § 4.56 (2000).  Disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe. 

Under the previous regulations, a moderately severe muscle 
disability is a type of injury resulting from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (1996).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include an entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrating positive evidence of 
impairment.  Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4) (1996).

A severe disability is contemplated when service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c) which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Under the regulations currently in effect, for a moderately 
severe disability of muscles, the type of injury will be a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound, as well as evidence of 
consistent complaints of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating track 
of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance when compared 
with the sound side will demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2000).

A severe injury of the muscle contemplates a through-and-
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of the wound.  There is a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (2000).  Other signs of severe 
disability include:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to bone 
with epithelial sealing over the bone rather than true skin 
covering; diminished muscle excitability to pulsed electrical 
current; visible or measurable atrophy; adaptive contraction 
of an opposing group of muscles; atrophy of muscle groups not 
in the track of the missile; induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.  

The objective medical evidence of record does not support a 
higher rating for the veteran's left hamstring tear.  The 
SMRs reflect that he made a recovery from his initial injury 
that imposed little or no limitations on his military duties.  
(He was re-certified for flight status after his injury.)  
His retirement physical examination noted a decrease in 
strength in the left leg as compared to the right, a status 
that has continued through the December 2000 VA examination.

The VA examination in August 1995 found evidence of atrophy 
with a 2-cm difference in thigh circumference between the 
left and right thighs.  The January 1996 VA examination 
revealed a definite loss of muscle in the left posterior 
muscle group and approximately the same difference in 
circumference of the thighs.  The veteran had a full range of 
motion of the leg.  The February 1996 consultation submitted 
by the veteran also noted the difference in leg strength and 
endurance and included isokinetic (Cybex) test results.  The 
results showed a difference of 40 percent between the two 
legs; meaning that the veteran's left leg had 60 percent of 
the strength and endurance of his right leg.  Finally, the 
December 2000 VA examination noted mild atrophy again of the 
left leg and loss of strength as compared to the right leg.  
However, the veteran still had a full range of motion of the 
left leg and no effect on his coordination or certainty of 
movement.

In short, there is no objective evidence to show that the 
veteran meets the criteria for a severe disability rating.  
As reflected by the rating criteria in effect, both prior to 
and after July 1997, the objective findings demonstrate a 
positive impairment involving the left thigh, equating to a 
moderately severe disability, but no more.  38 C.F.R. 
§ 4.56(d)(3) (1996); 38 C.F.R. § 4.56(d)(3) (2000).  

The Board has also considered the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45 
(2000) concerning functional loss due to pain, weakness, 
incoordination and excess fatigability.  However, as noted 
above, there is no objective medical evidence to support a 
higher rating under DeLuca and cited regulatory provisions.  
The veteran does have loss of strength and some atrophy, with 
complaints of fatigue and burning after walking for 3 to 4 
blocks.  However, he has no incoordination or loss of range 
of motion.  Moreover, the loss of strength, loss of muscle 
substance, and complaints of fatigue and pain are 
contemplated by the 30 percent rating already assigned.  
Significantly, he does not have abnormal contraction or 
intermuscular binding as is typical of severe injury.  All in 
all, while the veteran has some indicators of severe 
impairment, such as discernable atrophy, his current 30 
percent rating best approximates the level of severity of his 
disability and provides for the loss of strength, loss of 
muscle, and complaints of pain.  This is especially so given 
the absence of other indicators of severe impairment as 
described in 38 C.F.R. § 4.56.  Accordingly, a higher rating 
from May 1, 1995, is not in order.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2000), but 
does not find the evidence is of such approximate balance as 
to warrant its application.  Rather, the Board finds that the 
preponderance of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas, 
supra.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran was notified in a statement 
of the case issued in December 1995, and supplemental 
statements of the case issued in March 1996 and March 2001, 
respectively, of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issue in this case.  In addition, the 
veteran was provided with an opportunity to give testimony at 
a hearing before a member of the Board in Washington, DC, but 
failed to report for his hearing.  

The veteran provided additional private medical evidence in 
support of his claim.  He was afforded several VA 
examinations and diagnostic tests to specifically assess the 
residuals of his left hamstring tear.  No other sources of 
relevant medical evidence have been identified that could aid 
in the resolution of this appeal.  The issue is the degree of 
disability from May 1995 to the present.  In light of the 
medical evidence of record, further development is not 
required.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

An evaluation higher than 30 percent for status post left 
hamstring tear, from May 1, 1995, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

